           Case 2:19-cv-01033-APG-EJY Document 35 Filed 09/30/20 Page 1 of 4


 1   AARON D. FORD
      Attorney General
 2   IAN CARR, Bar No. 13840
      Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   100 N. Carson Street
     Carson City, Nevada 89701
 5   Tel: (775) 684-1250
     Fax:(775) 684-1108
 6   E-mail: icarr@ag.nv.gov
 7   Attorneys for Defendants, Nevada
     Department of Administration’s Division
 8   of Human Resource Management, and
     Nevada Department of Employment,
 9   Training, and Rehabilitation
10

11                            UNITED STATES DISTRICT COURT
12                                    DISTRICT OF NEVADA
13   STEVEN COHEN,
                                                    Case No. 2:19-cv-01033-APG-EJY
14                              Plaintiff,
15   v.                                             REPLY IN SUPPORT OF DHRM AND
                                                    DETR DEFENDANTS’ MOTION TO
16   STATE OF NEVADA DEPARTMENT OF                  DISMISS, OR IN THE ALTERNATIVE,
     HEALTH AND HUMAN SERVICES, et                  MOTION TO STRIKE (ECF No. 26)
17   al.,
18                              Defendants.
19

20         Defendants, the Nevada Department of Administration’s Division of Human
21   Resource Management (DHRM), and the Nevada Department of Employment, Training,
22   and Rehabilitation (DETR), by and through counsel Aaron D. Ford, Attorney General of
23   the State of Nevada, and Ian Carr, Deputy Attorney General, hereby reply in support of
24   their Motion to Dismiss, or in the Alternative, Motion to Strike (ECF No. 26) (Motion to
25   Dismiss)    Plaintiff   Steven    Cohen’s    “Fourth   Amended   Petition   for   Judicial
26   Review/Complaint/Writs of Mandamus and/or Prohibition” (ECF No. 19) (Complaint).
27   This Reply is based on the following Memorandum of Points and Authorities and all papers
28   and pleadings on file in this action.


                                                 Page 1
           Case 2:19-cv-01033-APG-EJY Document 35 Filed 09/30/20 Page 2 of 4


 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    ARGUMENT
 3         A.     Introduction
 4         On September 25, 2020, Plaintiff filed his Opposition to Defendants’ Motion to
 5   Dismiss. See generally ECF No. 29. Plaintiff demanded alternative relief in the form of a
 6   “Counter-Motion for Leave to Amend” and “Counter-Motion for an Order to Show Cause
 7   and Hearing as to why Writ Relief should not Issue, or, in the Alternative, Reconsideration
 8   of Dismissal of the Writs[.]” See id. at 1. The Court construed Plaintiff’s demands as
 9   separate motions (see ECF Nos. 30, 32) and denied Plaintiff’s demand for a show-cause
10   hearing. See ECF No. 33. Defendants will respond separately to Plaintiff’s demand for
11   leave to amend.
12         B.     Plaintiff’s Procedural Arguments
13         Plaintiff first argues that he should be given leave to amend his defective Complaint
14   as a matter of course. See ECF No. 29 at 7. However, amendment as a matter of course
15   applies only to the first attempted amended pleading (see Fed. R. Civ. P. 15(a)(1)); Plaintiff’s
16   new proposed amended complaint would constitute his fifth attempt. See generally ECF
17   No. 28. As argued in Defendants’ Motion to Dismiss, Plaintiff’s Complaint (the only version
18   of which he formally served) is defective as a matter of law and must be stricken. See ECF
19   No. 26 at 5:10–25. Defendants will address the futility of Plaintiff’s new proposed amended
20   complaint separately in response to his demand for leave (ECF No. 30).
21         C.     Plaintiff’s Substantive Arguments
22         Plaintiff asserts a “Statement of Facts” reiterating the allegations in his Complaint.
23   See ECF No. 29 at 3–6. Plaintiff then cites a litany of federal and Nevada statutes,
24   regulations, and cases with cursory or non-existent analysis. See id. at 7–13. None of
25   Plaintiff’s citations offer a separate cognizable private right of action 1 from the claims
26         1   By way of example, Plaintiff cites to proposed legislation pending before the
27   Nevada Legislature’s next regular session. See ECF No. 29 at 10:1–9. Not only does
     Plaintiff call for speculation as to whether proposed legislation will be enacted, but offering
28   (either by brief or by proposed amended pleading) such as a basis to avoid dismissal is
     precluded by the relation-back doctrine. See FED. R. CIV. P. 15(c).


                                                 Page 2
           Case 2:19-cv-01033-APG-EJY Document 35 Filed 09/30/20 Page 3 of 4


 1   articulated in his Complaint, and none are availing or squarely address the arguments for
 2   dismissal set forth in Defendants’ Motion to Dismiss. Plaintiff’s demands for extraordinary
 3   writ relief and his reliance on Nevada law to bolster his federal claims were already
 4   dispatched by the Court. See ECF No. 33. Plaintiff fails to address Defendants’ entitlement
 5   to Eleventh Amendment immunity, Plaintiff’s lack of a sufficient nexus to justify injunctive
 6   relief, and his failure to state claims based on deficient allegations. See generally ECF No.
 7   26 (setting forth the bases for dismissal that Plaintiff left unaddressed). Plaintiff fails to
 8   provide cogent argument or rationale linking his citations to the deficiencies in his
 9   Complaint identified by Defendants’ Motion to Dismiss.
10         Plaintiff finally offers an anecdote regarding a dispute with his job counselor that
11   resulted in the closure of his employment case, requiring him to open a new case. See ECF
12   No. 29 at 14. It is unclear how that purported incident cures in any fashion the deficiencies
13   undermining his claims.
14         D.     Plaintiff Concedes Defendants’ Eleventh Amendment Immunity
15         Plaintiff’s opposition brief appears devoid of any refutation of Defendants’
16   entitlement to Eleventh Amendment immunity. See generally ECF No. 29. Defendants
17   are categorically immune to Plaintiff’s Americans with Disabilities Act (ADA) Title I claim
18   and Fourteenth Amendment (due process and equal protection) claims. See ECF No. 26 at
19   6–8; see also Bd. of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 360 (2001) (ADA Title
20   I does not abrogate states’ Eleventh Amendment immunity); see also Howlett v. Rose, 496
21   U.S. 356, 365 (1990) (state agencies are not amenable defendants for the purposes of
22   constitutional civil rights claims). Plaintiff’s failure to argue Defendants’ entitlement to
23   Eleventh Amendment immunity suffices as a concession that his claims are barred.
24   II.   CONCLUSION
25         Plaintiff’s scattershot attempt to cite as many unavailing authorities as possible does
26   not obviate the fundamental defect in his case: Defendants are immune to Plaintiff’s claims
27   as a matter of law. No further iteration of amended pleading can nullify the Eleventh
28   ///



                                                Page 3
           Case 2:19-cv-01033-APG-EJY Document 35 Filed 09/30/20 Page 4 of 4


 1   Amendment. Plaintiff furthermore fails to provide cogent argument rebutting the bases
 2   for dismissal as set forth in Defendants’ Motion to Dismiss.
 3         For these reasons and those set forth in Defendants’ Motion to Dismiss (ECF No.
 4   26), Defendants respectfully request the Court grant Defendants’ Motion to Dismiss (ECF
 5   No. 26) and dismiss this case in its entirety, with prejudice.
 6         DATED this 30th day of September, 2020.
 7                                    AARON D. FORD
                                      Attorney General
 8

 9                                    By:    /s/ Ian Carr
                                             IAN CARR
10                                             Deputy Attorney General
11                                           Attorneys for Defendants, Nevada
                                              Department of Administration’s Division
12                                            of Human Resource Management, and
                                              Nevada Department of Employment,
13                                            Training, and Rehabilitation
14

15                                 CERTIFICATE OF SERVICE
16         I certify that I am an employee of the Office of the Attorney General, State of Nevada,

17   and that on September 30, 2020, I filed the foregoing, REPLY IN SUPPORT OF DHRM

18   AND DETR DEFENDANTS’ MOTION TO DISMISS, OR IN THE ALTERNATIVE,

19   MOTION TO STRIKE (ECF No. 26), by this Court’s CM/ECF system. Parties will be

20   notified by the Court’s notification system.

21         Steven Cohen
           10139 Donald Weese Ct.
22         Las Vegas, NV 89129
           Steven.Cohen@Alumni.UNLV.edu
23

24                                                  /s/ Karen Easton
                                                    Karen Easton, An employee of the
25                                                  Office of the Attorney General
26

27

28



                                                Page 4
